I concur in the judgment and in what is said in the opinion of Mr. Justice Angellotti, to the point that a court will not grant a writ of mandate where it would be doing a vain thing of no benefit to the applicant, and also in what is said about the affidavit of Newby. But, in my opinion, there is nothing in the affidavits of Willia Hosmon and other affidavits filed by petitioner that by any proper construction can be considered as constituting or tending in any way to show, an "irregularity in the proceedings of the court," within the meaning of subdivision 1 of section 657 of the Code of Civil Procedure.